 

Exhibit 10.1

 

Execution Version

 

EIGHTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

and

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

 

DATED AS OF

OCTOBER 8, 2015

 

AMONG

 

EV PROPERTIES, L.P.,

as Borrower,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

 



 

WELLS FARGO, NATIONAL ASSOCIATION

as Syndication Agent,

 

MUFG UNION BANK, N.A.

BBVA COMPASS

and

CITIBANK, N.A.

as Co-Documentation Agents,

and

The Lenders Party Hereto

 

Sole Lead Arranger and Sole Book Runner

J.P. Morgan Securities LLC

 

 

 

 

EIGHTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

and

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT

 

This EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT and FIRST
AMENDMENT TO SECOND AMENDED AND RESTATED GUARANTY AND COLLATERAL AGREEMENT (this
“Amendment”) dated as of October 8, 2015, is among EV PROPERTIES, L.P., a
Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Second Amended and Restated Credit Agreement dated as of April
26, 2011 (as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of December 21, 2011, by that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of March 29,
2012, by that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of September 27, 2012, by that certain Fourth Amendment to
Second Amended and Restated Credit Agreement dated as of February 26, 2013, by
that certain Fifth Amendment to Second Amended and Restated Credit Agreement
dated as of August 7, 2014, by that certain Sixth Amendment to Second Amended
and Restated Credit Agreement dated as of September 19, 2014 and by that certain
Seventh Amendment to Second Amended and Restated Credit Agreement, dated as of
February 26, 2015, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit available to and on behalf of the Borrower.

 

B.           The Second Amended and Restated Guaranty and Collateral Agreement,
dated as of April 26, 2011, was executed by the Borrower, and those subsidiaries
of the Borrower signatory thereto from time to time as guarantors, in favor of
the Administrative Agent for the Lenders (the “Guaranty and Collateral
Agreement”).

 

C.           The Borrower, the Administrative Agent and the Lenders have agreed
to amend certain provisions of each of the Credit Agreement and the Guaranty and
Collateral Agreement as more fully set forth herein.

 



Page 2

 

 

D.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.          Defined Terms.  Each capitalized term which is defined in
the Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended by the
Amendment.  Unless otherwise indicated, all section references in this Amendment
refer to sections of the Credit Agreement.  

 

Section 2.          Amendments to Credit Agreement.

 

2.1           Amendments to Section 1.02.  

 

(a)          The following definitions are hereby amended in their respective
entireties to read as follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment and as the same may
be amended, modified or supplemented from time to time.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based (subject to the last sentence of
this definition of “Applicable Margin”) upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing
Base
Utilization
Percentage  <25%   >25%, but
<50%   >50%, but
<75%   >75%, but
<90%   >90%  ABR Loans   0.750%   1.000%   1.250%   1.500%   1.750% Eurodollar
Loans   1.750%   2.000%   2.250%   2.500%   2.750%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 



Page 3

 

 

“Covenant Relief End Date” means the earlier of (a) December 31, 2016 and (b)
the Business Day immediately following the date on which the Borrower delivers
written notice to the Administrative Agent that the Borrower has elected that
the Covenant Relief End Date occur on such Business Day and attaching an
officer’s certificate confirming compliance with the covenants in Section 9.01
on a pro forma basis together with calculations showing such compliance in
reasonable detail.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively identical),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any law,
regulation, rule, promulgation, or official agreement implementing an official
government agreement with respect to the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or Property taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

(b)          The following definitions are hereby added where alphabetically
appropriate to read as follows:

 

“Approved Fund” means (a) any entity (whether a corporation, partnership, trust
or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Commitment Fee Rate” means, for any day, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base:

 

Borrowing Base Utilization Grid

 

Borrowing
Base
Utilization
Percentage  <25%   >25%, but
<50%   >50%, but
<75%   >75%, but
<90%   >90%  Commitment Fee   0.375%   0.375%   0.500%   0.500%   0.500%

 



Page 4

 

 

“Eighth Amendment” means that certain Eighth Amendment to Second Amended and
Restated Credit Agreement and First Amendment to Second Amended and Restated
Guaranty and Collateral Agreement, dated as of the Eighth Amendment Effective
Date, among the Borrower, the Guarantors, the Administrative Agent and the
Lenders party thereto.

 

“Eighth Amendment Effective Date” means October 8, 2015.

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.03(f)(ii)(B)(3).

 

(c)          The definition of “Excluded Taxes” is hereby amended by replacing
“e” with “f” in the reference to “Section 5.03” of clause “(c)” therein.

 

2.2           Amendment to Section 2.08(f).  Section 2.08(f) is hereby amended
by adding the following as clause (iv) after clause (iii) and renumbering clause
(iv) as clause (v):

 

(iv) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee.

 

2.3           Amendment to Section 3.05(a).  Section 3.05(a) is hereby amended
by replacing “of 0.50%” with “equal to the Commitment Fee Rate”.

 

2.4           Amendment to Section 5.01(a).  Section 5.01(a) is hereby amended
in its entirety as follows:

 

(a)          Eurodollar Changes in Law.  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)         impose on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender; or

 

(iii)        subject the Administrative Agent, such Lender or such Issuing Bank
to any Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 



Page 5

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

2.5           Amendment to Section 5.01(b).  Section 5.01(b) is hereby amended
by adding “or liquidity” following each of (i) “regarding capital requirements”
and (ii) “with respect to capital adequacy”.

 

2.6           Amendment to Section 5.03.  Section 5.03 is hereby amended in its
entirety as follows:

 

Section 5.03         Taxes.

 

(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of the applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the Borrower or such Guarantor shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03(a))
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)          Payment of Other Taxes by the Borrower.  The Borrower or any
Guarantor shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)          Indemnification by the Borrower.  The Borrower or any Guarantor
shall jointly and severally indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate of the Administrative Agent, a Lender or an Issuing Bank as to the
basis of such Indemnified Taxes and Other Taxes and the amount of such payment
or liability under this Section 5.03 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

 



Page 6

 

 

(d)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower or any Guarantor to a Governmental Authority pursuant to
this Section 5.03, the Borrower or any Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower or any Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower or any Guarantor to do so), (ii) any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 12.04(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.03(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 



Page 7

 

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or any successor forms) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI (or any successor forms);

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1. C-2, C-3, or C-4, as applicable, to
the effect that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms); or

 



Page 8

 

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, IRS Form W-8IMY
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and.

 

(D) FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 5.03(f), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Eighth Amendment Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          Survival.  Each party's obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 



Page 9

 

 

2.7           Amendment to Section 8.14(b).  Section 8.14(b) is hereby amended
by adding “, other than a Foreign Subsidiary,” following “any Wholly-Owned
Subsidiary” and before “incurs or guarantees”.

 

2.8           Amendment to Section 9.01(a).  Section 9.01(a) is hereby amended
in its entirety as follows:

 

(a)          Ratio of Total Debt to EBITDAX.  The Parent will not, as of any
date of determination after the Covenant Relief End Date, permit its ratio of
Total Debt as of such date to EBITDAX for the most recent period of four fiscal
quarters for which financial statements are available to be greater than (i) for
the fiscal quarters ending March 31, 2017 and June 30, 2017, 5.50 to 1.0, (ii)
for the fiscal quarters ending September 30, 2017 and December 31, 2017, 5.25 to
1.0 and (iii) for the fiscal quarter ending March 31, 2018 and thereafter, 4.25
to 1.0.  

 

2.9           Amendment to Section 9.01(c).  Section 9.01(c) is hereby amended
in its entirety as follows:

 

(c)          Ratio of Senior Secured Funded Debt to EBITDAX.  The Parent will
not, as of any date of determination from and after the Eighth Amendment
Effective Date up to and including the Covenant Relief End Date, permit its
ratio of Senior Secured Funded Debt as of such date to EBITDAX for the most
recent period of four fiscal quarters for which financial statements are
available to be greater than 3.0 to 1.0.

 

2.10         Amendment to Section 9.04(b).  Section 9.04(b) is hereby amended by
adding (i) “(A)” following “except that the Borrower may” and before “prepay the
Senior Debt” and (ii) “and (B) Redeem the Existing Senior Notes or the Senior
Notes for which the aggregate consideration paid shall not exceed $50,000,000;
provided, that the proceeds of the Loans shall not be used to consummate such
Redemption” following “the Borrower or the Parent” and before “or (ii) amend,
modify, waive”.

 

2.11         Amendment to Section 12.03(b).  Section 12.03(b) is hereby amended
by adding the following as the last sentence therein:

 

“This Section 12.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.”

 

2.12         Amendment to Section 12.04(b)(i).  Section 12.04(b)(i) is hereby
amended in its entirety as follows:

 

(b)           (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees, other than a natural person or a
Defaulting Lender, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 



Page 10

 

 

(A)         the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, to any other
assignee; and

 

(B)         the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender (other than a Defaulting Lender), an Affiliate of a Lender (other than
a Defaulting Lender) or an Approved Fund immediately prior to giving effect to
such assignment.

 

2.13         Amendment to Section 12.04(c)(i).  Section 12.04(c)(i) is hereby
amended by adding the following as the last sentence therein:

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

 

2.14         Amendment to Section 12.04(c)(ii).  Section 12.04(c)(ii) is hereby
amended by replacing “e” with “f” in the last reference to “Section 5.03”
therein.

 

2.15         Amendment to List of Annexes, Exhibits and Schedules. The list of
“Annexes, Exhibits and Schedules” to the Credit Agreement hereby is amended by
adding the following phrases immediately following the reference to “Exhibit E-2
Form of Additional Lender Certificate”:  “Exhibit F-1 Form of U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Not Treated As Partnerships
For U.S. Federal Income Tax Purposes)”, “Exhibit F-2  Form of U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)”, “Exhibit F-3  Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)”, and “Exhibit F-4  Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Treated As
Partnerships For U.S. Federal Income Tax Purposes)”.

 



Page 11

 

 

2.16         Amendment to Exhibits.  The Exhibits to the Credit Agreement hereby
are amended by adding as new Exhibits F-1, F-2, F-3 and F-4, the Exhibits in
Attachment I hereto.

 

Section 3.          Amendments to Guaranty and Collateral Agreement.

 

3.1           Amendments to Section 1.01.  

 

(a)          The definition of “Guaranteed Creditors” is hereby amended by
replacing “Swap Agreements” with “Documents”.

 

(b)          The definition of “Guarantor Obligations” is hereby amended in its
entirety to read as follows:

 

“Guarantor Obligations” means the collective reference to (a) the Borrower
Obligations and (b) all obligations and liabilities of each Guarantor which may
arise under or in connection with any Guaranteed Document, in each case, whether
on account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Guaranteed Creditor under any
Guaranteed Document).

 

3.2           Amendment to Section 2.01(a).  Section 2.01(a) is hereby amended
by deleting “by the Borrower”.

 

3.3           Amendment to Section 3.01.  Section 3.01 is hereby amended by
replacing “of such Pledgor’s Obligations” with “of the Borrower Obligations and
the Guarantor Obligations”.

 

Section 4.          Borrowing Base.  For the period from and including the
Amendment Effective Date until the next Redetermination Date, the Borrowing Base
is $625,000,000.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 8.13(c), Section 9.12 or Section 9.18.  For the avoidance of doubt, the
redetermination of the Borrowing Base contained in this Section 4 constitutes
the Scheduled Redetermination for October 1, 2015 pursuant to Section 2.07 of
the Credit Agreement.

 

Section 5.          Conditions Precedent.  This Amendment shall become effective
on the date (such date, the “Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

5.1           The Administrative Agent shall have received from each Lender and
the Obligors counterparts (in such number as may be requested by the
Administrative Agent) of this Amendment signed on behalf of such Persons.

 



Page 12

 

 

5.2           Both before and immediately after giving effect to this Amendment,
(a) no Default shall have occurred and be continuing and (b) no default or event
of default shall exist under any capital stock, membership or partnership
interests, financing arrangements or other material contracts or agreements of
the Parent and its subsidiaries.  

 

5.3           The Administrative Agent shall have received UCC and other lien
searches reflecting the absence of liens and security interests other than those
which are permitted under the Credit Agreement.

 

5.4           There shall be no litigation seeking to enjoin or prevent this
Amendment or the financing contemplated hereby.

 

5.5           The Administrative Agent and the Lenders shall have received all
fees required to be paid, including, without limitation, an upfront fee for the
account of each Lender, of forty (40) basis points multiplied by the positive
difference, if any, between (a) each such Lender’s final allocated Commitment as
in effect immediately after giving effect to this Amendment minus (b) each such
Lender’s final allocated Commitment as in effect immediately prior to the
Amendment Effective Date.

 

5.6           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective (and the Amendment Effective Date shall occur) when it
has received documents confirming or certifying, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in this Section 5
or the waiver of such conditions as permitted in Section 12.02.  Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.

 

Section 6.          Post-Effective Covenant.  Within 45 days of the Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), the Administrative Agent shall have received confirmation
and such documents and agreements as may be required such that, as of such date,
the requirements of Section 8.14(a) have been met.

 

Section 7.          Miscellaneous.

 

7.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this Amendment, shall remain in full force and effect following the Amendment
Effective Date.

 

7.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby (a) acknowledges the terms of this Amendment;
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document and agrees that each Loan Document remains
in full force and effect as expressly amended hereby; (c) agrees that from and
after the Amendment Effective Date each reference to the Credit Agreement in the
Guaranty Agreement and the other Loan Documents shall be deemed to be a
reference to the Credit Agreement, as amended by this Amendment; and (d)
represents and warrants to the Lenders that as of the date hereof: (i) all of
the representations and warranties contained in each Loan Document are true and
correct in all material respects (without duplication of materiality), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of
materiality) as of such specified earlier date, (ii) no Default has occurred and
is continuing and (iii) no event, development or circumstance has occurred or
exists that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.  

 



Page 13

 

 

7.3           Release.  The Borrower and each Obligor, in consideration of the
Administrative Agent’s and the undersigned Lenders’ execution and delivery of
this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and forever discharges (and further agrees not to allege, claim
or pursue) any and all claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract, in tort, in law or in equity,
whether known or unknown, direct or derivative, which the Borrower, each Obligor
or any predecessor, successor or assign might otherwise have or may have against
the Administrative Agent, the Lenders, their present or former subsidiaries and
affiliates or any of the foregoing’s officers, directors, employees, attorneys
or other representatives or agents on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which existed, arose or occurred at any time
prior to the Amendment Effective Date relating to the Loan Documents, this
Amendment and/or the transactions contemplated thereby or hereby.  The foregoing
release shall survive the termination of this Amendment.

 

7.4           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or email transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

7.5           No Oral Agreement.  This Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no subsequent oral agreements between the parties.

 

7.6           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

7.7           Payment of Expenses.  In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 



Page 14

 

 

7.8           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.9           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature Pages Follow]

 

Page 15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.       By: EV Properties GP, LLC, its general
partner       By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice
President and Chief     Financial Officer     PARENT: EV ENERGY PARTNERS, L.P.  
    By: EV ENERGY GP, L.P.,     its general partner         By:  EV MANAGEMENT,
LLC, its general partner       By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski
    Vice President and Chief     Financial Officer     GUARANTORS: EV PROPERTIES
GP, LLC       By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice
President and Chief     Financial Officer

 



Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  ENERVEST PRODUCTION   PARTNERS, LTD.   By: EVPP GP, LLC,     its general
partner         By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice
President and Chief     Financial Officer       EVPP GP, LLC       By: /s/
NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice President and Chief    
Financial Officer       CGAS PROPERTIES, L.P.       By: EVCG GP, LLC,     its
general partner         By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski    
Vice President and Chief     Financial Officer       ENERVEST MONROE MARKETING,
LTD.       By: EVPP GP, LLC, its general partner         By: /s/ NICHOLAS
BOBROWSKI     Nicholas Bobrowski     Vice President and Chief     Financial
Officer

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  ENERVEST MONROE GATHERING, LTD.       By: EVPP GP, LLC, its general partner  
      By: /s/ NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice President and
Chief     Financial Officer       BELDEN & BLAKE CORPORATION       By: /s/
NICHOLAS BOBROWSKI     Nicholas Bobrowski     Vice President and Chief    
Financial Officer       ENERVEST MESA, LLC       By: /s/ NICHOLAS BOBROWSKI    
Nicholas Bobrowski     Vice President and Chief     Financial Officer

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as   Administrative Agent and a
Lender         By: /s/ MICHAEL A. KAMAUF     Name:   Michael A. Kamauf    
Title: Authorized Officer

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ BETSY
JOCHER     Name:   Betsy Jocher     Title: Director

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  COMPASS BANK, as a Lender       By: /s/ RHIANNA DISCH     Name:   Rhianna
Disch     Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  CITIBANK, N.A., as a Lender       By: /s/ JEFF ARD     Name:   Jeff Ard    
Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  COMERICA BANK, as a Lender       By: /s/ CHAD STEPHENSON     Name:   Chad
Stephenson     Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  ING CAPITAL LLC, as a Lender       By: /s/ CHARLES HALL     Name:   Charles
Hall     Title: Managing Director         By: /s/ JOSH STRONG     Name:   Josh
Strong     Title: Director

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  ROYAL BANK OF CANADA, as a Lender       By: /s/ EVANS SWANN, JR.     Name:  
Evans Swann, Jr.     Title: Authorized Signatory

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  THE BANK OF NOVA SCOTIA, as a Lender       By: /s/ TERRY DONOVAN     Name:  
Terry Donovan     Title: Managing Director

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  MUFG UNION BANK, N.A. F/K/A UNION BANK, N.A., as a Lender       By: /s/ DAVID
HELFFRICH     Name:   David Helffrich     Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ BRAD JOHANN    
Name:   Brad Johann     Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  AMEGY BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ G. SCOTT COLLINS
    Name:   G. Scott Collins     Title: Senior Vice President           By: /s/
JOHN MOFFITT     Name: John Moffitt     Title: Assistant Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender         By: /s/ DOREEN
BARR     Name:   Doreen Barr     Title: Authorized Signatory           By: /s/
JAYANT RAO     Name:   Jayant Rao     Title: Authorized Signatory

 

Eighth Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

 

 

 

  FROST BANK, as a Lender       By: /s/ MATT SHANDS     Name:   Matt Shands    
Title: Assistant Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

  

 

  

  BANK OF AMERICA, N.A., as a Lender       By: /s/ RAZA JAFFERI     Name:   Raza
Jafferi     Title: Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

  

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender       By: /s/
TRUDY NELSON     Name:   Trudy Nelson     Title: Authorized Signatory        
By: /s/ RICHARD ANTL     Name:   Richard Antl     Title: Authorized Signatory

 

Eighth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

  

 

 

  REGIONS BANK, as a Lender       By: /s/ MICHAEL KUTCHER     Name:   Michael
Kutcher     Title: Assistant Vice President

 

Eighth Amendment to Second Amended and Restated Credit Agreement
Signature Page

 

  

 

 

Attachment I

 

  

 

 

EXHIBIT F-1

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among EV
ENERGY PARTNERS, L.P., (the “Parent”), EV PROPERTIES, L.P., (the “Borrower”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.03(f)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished to the Administrative Agent and the Borrower with
a certificate of its non-U.S. person status on IRS Form W-8BEN or W-8-BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

  

 

  

  [Foreign Lender]       By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]

 

  

 

 

EXHIBIT F-2

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among EV
ENERGY PARTNERS, L.P., (the “Parent”), EV PROPERTIES, L.P., (the “Borrower”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.03(f)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

  

 

 

  [Foreign Lender]       By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]

 

  

 

 

EXHIBIT F-3

 

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among EV
ENERGY PARTNERS, L.P., (the “Parent”), EV PROPERTIES, L.P., (the “Borrower”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.03(f)(ii)(B) and Section 12.04(c) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

  

 

 

  [Foreign Participant]       By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]

 

  

 

 

EXHIBIT F-4

 

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among EV
ENERGY PARTNERS, L.P., (the “Parent”), EV PROPERTIES, L.P., (the “Borrower”),
the Lenders party thereto from time to time and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.03(f)(ii)(B) and 12.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its direct or
indirect partners’/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) and IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

  

 

  

  [Foreign Participant]       By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]

 

  

 